The action is to recover damages for the wrongful death and for personal injuries suffered by plaintiff’s intestate when a tank truck which he was operating collided with defendant’s train. A verdict was rendered for defendant. Plaintiff appeals from the judgment entered thereon, and from an order denying her motion to set aside the verdict. Judgment and order unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 816.]